


Exhibit 10.1                    


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”) is made as of
June 8, 2015 (the “Amendment Effective Date”) by and among Boston Private Wealth
LLC (formerly named BP Wealth Management LLC) (the “Company”), Boston Private
Bank & Trust Company (the “Bank”) and Peter J. Raimondi (the “Executive”). This
Agreement supersedes, amends and restates in all respects the Employment
Agreement by and among the same parties dated as of October 2, 2014 (the
“Original Employment Agreement”).
WHEREAS, the parties to this Agreement entered into the Original Employment
Agreement in connection with the Asset Purchase Agreement (“APA”) by and among
the Bank, the Company and Banyan Partners, LLC dated as of July 15, 2014;
WHEREAS, the Executive commenced employment with the Company and continued in
employment with the Company pursuant to the Original Employment Agreement;
WHEREAS, each of the Company, the Bank and the Executive believes that it would
be in his or its best interest to modify certain terms of the Executive’s
employment as set forth in this Agreement; and
WHEREAS, the Company, the Bank and the Executive desire to continue the
Executive’s employment with the Company in accordance with the terms set forth
in this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Term. The Company agrees to employ the Executive and the Executive agrees to
be employed by the Company for a period of five (5) years beginning on
October 2, 2014 (the “Term”), unless terminated sooner pursuant to Section 4.
Any continued employment following the Term shall be on an at-will basis,
subject to the notice and timing of termination provisions of Sections 4(f) and
(g). For the avoidance of doubt, this Agreement shall continue in effect during
any period of continued at-will employment and all post-employment obligations
pursuant to this Agreement shall apply following any termination of employment
upon or after the end of the Term, except as otherwise specifically provided
below.


2.Position
(a)Title, Duties and Authority.  The Executive shall serve as the President of
the Company and shall be a member of the Board of Directors of the Company (the
“Board”).  In that capacity, he shall have such responsibilities as shall be
assigned by the Chief Executive Officer and the Board of the Company, including
such specific responsibilities as are set forth in the Executive’s job
description as in effect on the Amendment Effective Date, which may be modified
from time to time by written agreement between the Company and the Executive.
The Executive shall be a member of the Holding Company Leadership Team (or its
functional equivalent, if renamed or reconstituted) (the “HCLT”) of Boston
Private Financial Holdings, Inc. (“BPFH”) and a member of the Executive
Leadership Team (or its functional equivalent, if renamed or reconstituted) (the
“ELT”) of the Bank, and shall also have senior level management duties and
responsibilities for the Bank or for BPFH, as determined in the reasonable
discretion of the Chairman of the Board of the Company (the “Chairman”). In
addition to any responsibilities assigned in accordance with this paragraph, the
Executive shall have the following specific responsibilities. Subject to his
reporting line with respect to all matters under Section 2(b) and the Company’s
efforts to foster collaboration, the Executive shall have the lead role for the
Company with respect to each of the following specific responsibilities:
(i)determining and executing on the Company’s investment strategy;
(ii)creating the Company’s Executive Services Group, which will provide services
to high end corporate or private company executive clients of the Company, and
managing the Executive Services Group, including without limitation overseeing
the hiring, training and deployment of personnel;
(iii)serving as a personal wealth advisor to the Company’s most important
clients as mutually agreed by the Executive and the Chief Executive Officer of
the Company based upon individual client needs and financial profiles;
(iv)determining the Company’s strategy concerning business and client
development, including without limitation focusing on maintaining and developing
the referral networks of Fidelity, Ameritrade and other custodian partners of
the Company;




--------------------------------------------------------------------------------




(v)serving as the primary leader building a disciplined mergers and acquisitions
process and actively seeking out and closing potential acquisitions that align
with the Company’s integrated strategy;
(vi)leading the Company’s efforts as President to communicate a clear message of
teamwork and the Company’s corporate culture across the offices in Texas,
Wisconsin, Florida and Georgia formerly owned by Banyan Partners, LLC; and
(vii)serving on the Operating Committee of the Company, which Committee will be
established by the Chief Executive Officer of the Company.
(b)Reporting.  The Executive shall have a dual reporting line to both the Chief
Executive Officer (CEO) of the Company and the Chief Executive Officer of Boston
Private Financial Holdings, Inc.  The Executive shall also be subject to the
authority and direction of the Board.
(c)Time Commitment.  The Executive shall devote his full working time and
efforts to the business and affairs of the Company.  Notwithstanding the
foregoing, the Executive may serve on other boards of directors, with the
approval of the Board, or engage in religious, charitable or other community
activities as long as such services and activities are disclosed to the Board,
and may deliver lectures, fulfill speaking engagements, and manage his own
personal investments, so long as such activities do not materially interfere
with the Executive’s performance of the Executive’s duties to the Company as
provided in this Agreement.
(d)The Executive’s employment will be based at the Company’s offices, which
shall be located in Palm Beach Garden, Florida (the Executive’s “Principal
Location”), except for travel to other locations as may reasonably be determined
to be necessary by the Company or the Executive to fulfill Executive’s duties
and responsibilities hereunder. The Executive shall be entitled to private
office space, equipment and home office equipment and to secretarial and other
support services, at least equal in material respects to the most favorable of
such as provided with respect to other senior executives of the Company and the
Bank. Without limiting the generality of the foregoing, the Executive shall at
all times have private office space at both the Executive’s Principal Location
and the Company’s headquarters in Boston, Massachusetts. Notwithstanding the
foregoing, the Executive’s Principal Location may be relocated to any other
location that is not more than twenty (20) miles from the Executive’s Principal
Location on the Closing Date.
(e)Legacy Banyan Employees. During the period to and including December 31,
2016, all employment termination decisions regarding any and all former
employees of Banyan Partners, LLC shall be agreed upon by the Chief Executive
Officer of the Company and the Executive; provided that if there is no such
agreement, any such proposed termination shall be referred to the Board, which
shall have the authority to make the final decision, as set forth in the
Governance Policy attached hereto as Exhibit B. From and after January 1, 2017,
such authority to make such termination decisions shall be held exclusively by
the Chief Executive Officer of the Company.


3.Compensation and Related Matters.
(a)Base Salary. The Executive’s annual base salary rate shall be not less than
$600,000. The Executive’s base salary rate shall be considered for increase
annually by the Compensation Committee of the Board, subject to approval by the
Compensation, Governance and Executive Committee of BPFH (the “BPFH Compensation
Committee”) in accordance with that Committee’s charter. The annual base salary
in effect at any given time is referred to herein as the “Base Salary.” The Base
Salary shall be payable in a manner that is consistent with the Company’s usual
payroll practices for senior executives, but not less frequently than monthly.
(b)Executive Management Team Bonus Plan. The Executive shall be eligible to
receive cash bonus awards pursuant to the Executive Management Team Bonus Plan
established pursuant to the APA.
(c)Management Equity Bonus Plan. The Executive shall be eligible to receive
equity awards pursuant to and subject to the terms of the Management Equity
Bonus Plan established pursuant to the APA.
(d)Equity Incentive Compensation. The Executive shall be eligible to receive
annual long-term equity incentive grants, including stock options, restricted
stock or other stock-based awards, as determined in the sole discretion of the
Board of Directors of BPFH or pursuant to delegated authority to the BPFH
Compensation Committee. Any such equity incentive awards (the “Equity Incentive
Compensation”) shall be granted in accordance with the terms of the Boston
Private Financial Holdings, Inc. 2009 Amended and Restated Stock Option and
Incentive Plan or any successor plan then in effect and will be evidenced by an
award agreement issued under the applicable plan.
(e)Retention Bonus. The Executive shall be eligible for a retention bonus
subject to the terms of the Retention Bonus Pool established pursuant to the
APA; provided, however, that the vesting as set forth in the Retention Bonus
pool for shares granted to the Executive shall be revised to vest as follows,
subject to approval of such revised vesting schedule by the Compensation,
Governance and Executive Committee of Boston Private Financial Holdings, Inc.:
(i)50% on December 31, 2015; and
(ii)50% on December 31, 2016.
(f)Expenses. The Executive shall be entitled to receive reimbursement for all
reasonable expenses incurred by the Executive in performing services hereunder,
in accordance with the policies and procedures then in effect and established by
the Company for its senior executive officers.




--------------------------------------------------------------------------------




(g)Other Benefits. The Executive shall be entitled to participate in or receive
benefits under any employee benefit plan or arrangement currently maintained or
which may, in the future, be made available by the Company generally to its
executives and key management employees, which shall include, without
limitation, plans and arrangements providing benefits which shall be no less
favorable than those provided to the senior executives of the Company or the
Bank, subject to and on a basis consistent with the terms and conditions of such
plans or arrangements. The benefits shall include a flexible benefit that is
available to certain senior executives of BPFH and affiliates to provide
reimbursements (without tax-related gross-ups) for certain expenses, including
without limitation for the preparation of tax returns and for the provision of
life insurance, long-term care insurance, and other health and wellness benefits
(the “Flexible Executive Benefit”). Notwithstanding anything in the foregoing to
the contrary, the maximum annual reimbursement for the Executive under the
Flexible Executive Benefit shall be $20,000.
(h)Paid Time Off. The Executive shall be entitled to paid time off pursuant to
the same paid time off policy that is generally applicable to senior executives
of BPFH, which shall at least initially provide that covered executives may take
paid time off in their discretion, subject to policy terms.


4.Termination. The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:
(a)Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.
(b)Disability. The Company may terminate the Executive’s employment if the
Executive has been unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement with or without
reasonable accommodation for a period that has extended for at least 180 days
(which need not be consecutive) in any 12-month period. If any question shall
arise as to whether during any period the Executive is sufficiently
incapacitated so as to be unable to perform the essential functions of the
Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so incapacitated, and such
certification shall for the purposes of this Agreement be conclusive of the
issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on the Executive. Nothing in this
Section 4(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.
(c)Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean:
(i)conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its affiliates
(including without limitation the Bank) other than the occasional, customary and
de minimis use of Company property for personal purposes;
(ii)the commission by the Executive of (A) any felony; or (B) a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud;
(iii)any conduct by the Executive that would reasonably be expected to result in
material injury or reputational harm to the Company or any of its affiliates if
the Executive were retained in his position;
(iv)continued neglect of his duties hereunder by the Executive (other than by
reason of the Executive’s disability, as determined in accordance with Section
4(b)) which has continued for more than thirty (30) days following written
notice of such neglect from the Board;
(v)a breach by the Executive of any of the provisions contained in Section 8 of
this Agreement which, to the extent curable, has not been cured within thirty
(30) days following notice of such violation or breach;
(vi)a material violation by the Executive of the Company’s written employment
policies or material breach of this Agreement which, to the extent curable, has
not been cured within thirty (30) days following written notice of such
violation or breach; or
(vii)failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation;


provided that for purposes of clause (i) or a material violation of employment
policies under clause (vi), no act, or failure to act, on Executive’s part shall
be considered “Cause” unless done or omitted to be done by him not in good faith
and without reasonable belief that his action or omission was in the best
interests of the Company.


A termination of Executive’s employment for Cause shall be effected in
accordance with the following procedures. The Company shall give the Executive
written notice (“Notice of Termination for Cause”) of its intention to terminate
his




--------------------------------------------------------------------------------




employment for Cause, setting forth in reasonable detail the acts and/or
omissions of the Executive that it considers to constitute Cause and the
provision(s) of this Agreement on which it relies and stating the date, time and
place of the Special Board Meeting. The Company may issue a Notice of
Termination for Cause by action of the Chairman or by the vote or consensus of
the members of the Board other than the Executive (the “Non-President Board
Members”). The “Special Board Meeting” means a meeting of the Board called and
held specifically for the purpose of considering the Executive’s termination for
Cause that takes place not less than fourteen (14) and not more than sixty
(60) days after the Executive receives the Notice of Termination for Cause. The
Executive shall recuse himself from participating as a Board member in the
Special Board Meeting. The Executive may be accompanied by and consult with
counsel during the Special Board Meeting. The Executive shall be given an
opportunity to be heard at the Special Board Meeting. The Executive’s
termination for Cause shall be effective when and if a resolution is duly
adopted at the Special Board Meeting, stating that, in the good faith opinion of
the Board, the Executive engaged in at least some of the acts and/or omissions
described in the Notice of Termination for Cause and that such acts and/or
omissions constitute Cause. If the Board’s determination of Cause does not rely
on all of the acts or omissions set forth in the Notice of Termination for
Cause, the Board’s resolution shall indicate which acts and/or omissions it
relied upon and which it did not rely upon. Nothing in this Section 4(c) shall
prevent Executive from disputing this determination pursuant to the dispute
resolution procedure in Section 9, or require the arbitrator to give any
deference to any Special Board Meeting resolution.
(d)Termination Without Cause. By vote or consensus of the Non-President Board
Members, the Company may terminate the Executive’s employment hereunder at any
time without Cause. Any termination by the Company of the Executive’s employment
that does not constitute a termination for Cause under Section 4(c) and does not
result from the death or disability of the Executive under Section 4(a) or (b)
shall be deemed a termination without Cause.
(e)Termination by the Executive. The Executive may terminate employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the Good Reason Process (hereinafter defined) following the
occurrence of any of the following events without the Executive’s prior written
consent: (i) the Executive is not elected, appointed or re-elected or
re-appointed, as applicable, to the Board (unless such failure is due to any law
or governmental regulation prohibiting such appointment or as a result of the
Executive’s breach of his obligations under this Agreement); (ii) the Executive
is not elected, appointed or re-elected or re-appointed, as applicable, to the
HCLT of BPFH (unless such failure is due to any law, governmental regulation or
other governmental requirement prohibiting such appointment or as a result of
the Executive’s breach of his obligations under this Agreement); (iii) the
Executive is not elected, appointed or re-elected or re-appointed, as
applicable, to the ELT of the Bank (unless such failure is due to any law,
governmental regulation or other governmental requirement prohibiting such
appointment or as a result of the Executive’s breach of his obligations under
this Agreement); (iv) the assignment to the Executive of any duties inconsistent
in any material respect with Section 2 of this Agreement, or any other action by
the Company that results in a material diminution in Executive’s position or
authority, duties, titles, responsibilities, or reporting relationships to which
the Executive is entitled under this Agreement; (v) the Executive no longer
reports directly to the Chief Executive Officer of the Company; (vi) a material
diminution in the Executive’s Base Salary below an amount to which the Executive
is entitled under this Agreement or the failure to pay any bonus or incentive
compensation payment due to the Executive under this Agreement; (vii) the
failure to pay to Banyan Partners, LLC any Earn-out Payment due under the APA;
(viii) a relocation of the Executive’s Principal Location more than twenty (20)
miles from the Executive’s Principal Location on the Closing Date; (ix) the
material breach of this Agreement by the Company; or (x) any failure by the
Company to require any successor to all or substantially all of the business
and/or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would have
been required to perform if no succession had taken place (for this purpose, the
term “Company” shall include any such successor) (each a “Good Reason
Condition”). Notwithstanding the foregoing, a suspension of the Executive’s
responsibilities, authority and/or duties for the Company without a loss of
compensation or benefits (to the extent that applicable benefit plans permit)
shall not be a Good Reason Condition if it occurs during and only for the period
(i) of not more than eight (8) weeks during any bona fide internal investigation
or an investigation by regulatory or law enforcement authorities; (ii) of the
Executive’s incapacitation to perform the essential functions of the Executive’s
then existing position or positions with or without reasonable accommodation
(which, if disputed, shall be subject to determination in accordance with the
procedures of Section 4(b)); or (iii) beginning upon or after the issuance of a
Notice of Termination for Cause to and including a Special Board Meeting. “Good
Reason Process” shall mean that (i) the Executive reasonably determines in good
faith that a Good Reason Condition has occurred; (ii) the Executive notifies the
Company in writing of the occurrence of the Good Reason Condition within 60 days
of the occurrence of the condition; (iii) the Executive cooperates in good faith
with the Company’s efforts, for a period not less than 30 days following such
notice (the “Cure Period”), to remedy the Good Reason Condition;
(iv) notwithstanding such efforts, the Good Reason Condition continues to exist;
and (v) the Executive terminates employment within 60 days after the end of the
Cure Period. If the Company cures the Good Reason Condition during the Cure
Period, Good Reason shall be deemed not to have occurred.
(f)Notice of Termination. Except for termination as specified in Section 4(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice




--------------------------------------------------------------------------------




of Termination to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
(g)Date of Termination. “Date of Termination” shall mean: (i)  if the
Executive’s employment is terminated by death, the date of death; (ii) if the
Executive’s employment is terminated on account of disability under
Section 4(b), on the date specified in the Notice of Termination; (iii) if the
Executive’s employment is terminated by the Company for Cause under
Section 4(c), the date on which the Board adopts the resolution described in
Section 4(c); (iv) if the Executive’s employment is terminated by the Company
under Section 4(d), 30 days after the date on which a Notice of Termination is
given or any later date specified in the Notice of Termination; (v) if the
Executive’s employment is terminated by the Executive under Section 4(e) without
Good Reason, 30 days after the date on which a Notice of Termination is given,
and (vi) if the Executive’s employment is terminated by the Executive under
Section 4(e) with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period. Notwithstanding the foregoing, in the
event that the Executive gives a Notice of Termination to the Company, the
Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Agreement. Further notwithstanding the foregoing, the Company may give the
Executive less than 30 days’ notice of a termination under Section 4(d);
provided that the Company continues the Base Salary following the termination
for the balance of the 30-day period following the date of Notice of Termination
and pays the Executive an amount equal to the premium payments that would
otherwise have been paid by the Company to insurance providers for employee
group plan participation for the Executive for such period.


5.Compensation Upon Termination.
(a)Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to the Executive’s authorized representative or estate) any earned but unpaid
base salary, bonuses or incentive compensation that are earned but not yet paid,
unpaid expense reimbursements, accrued but unused vacation and any vested
benefits the Executive may have under any employee benefit plan (together, the
“Accrued Benefit”) on or before the time required by law but in no event more
than 30 days after the Executive’s Date of Termination.
(b)Termination by the Company Without Cause or by the Executive for Good Reason.
If the Executive’s employment is terminated by the Company either before or
after the end of the Term without Cause as provided in Section 4(d), or the
Executive terminates employment before or after the end of the Term for Good
Reason as provided in Section 4(e), then the Company shall, in addition to the
Accrued Benefit, provide the following, subject to the Release Condition being
satisfied no later than 60 days after the Date of Termination, as defined below,
except that if the Executive’s Date of Termination is during the final 12 months
of the Term or after the end of the Term, the Company may elect to waive its
rights under Section 8(d)(i) (entitled “Non-Competition”) by written notice to
the Executive that sets forth an effective date of said waiver, in which event
the Severance Period shall be the greater of (x) 12 months after the Date of
Termination or (y) the period of time from the Date of Termination until the
effective date of said waiver.
(i)The Company shall pay the Executive severance pay (the “Severance Pay”)
consisting of salary continuation at the Executive’s final Base Salary rate
effective for the period from the Date of Termination until 24 months after the
Date of Termination, except as otherwise provided above (the “Severance
Period”). The Company shall pay the Executive the Severance Pay in substantially
equal installments in accordance with the Company’s payroll practice over the
Severance Period commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Pay shall begin to be paid in the
second calendar year by the last day of such 60-day period; provided, further,
that the initial payment shall include a catch-up payment to cover amounts
retroactive to the day immediately following the Date of Termination. Each
payment pursuant to this Agreement is intended to constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b)(2). Notwithstanding the
foregoing, if the Executive breaches any of the provisions of Section 8 of this
Agreement or the Separation Agreement (the “Specified Obligations”), the Company
may cease payments of the Severance Pay and payments pursuant to Section
5(b)(iv); provided that if the Company ceases any such payments and the final
determination of an arbitrator (or a court if the arbitration decision is
challenged) is that the Executive did not breach any of the Specified
Obligations or that any such breach was de minimis, the Executive shall recover
and be awarded the reasonable legal fees and related expenses that he incurs
with respect to the Company’s claim of breach and for the Executive’s recovery
of unpaid Severance Pay and payments pursuant to Section 5(b)(iv), in addition
to the unpaid Severance Pay and payments pursuant to Section 5(b)(iv).
(ii)The Company shall vest the Executive in any Retention Bonus Pool awards
pursuant to Section 3(e) that have not yet been vested;
(iii)The Company shall pay to the Executive in a lump sum a pro rata bonus under
the Management Bonus Pool pursuant to Section 3(b) for the year in which the
cessation of employment occurs. The Company shall make such payment no later
than March 15 of the calendar year following the year in which the cessation of
employment occurs;
(iv)Subject to the Executive’s copayment of premium amounts at the active
employees’ rate, the Company shall pay the remainder of the premiums for the
Executive’s participation in the Company’s group health




--------------------------------------------------------------------------------




plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”); provided that the Company’s payment obligation shall cease
upon the earliest of (i) 18 months following the Date of Termination, (ii) the
expiration of the Executive’s rights under COBRA, (iii) the Executive’s
eligibility for group medical coverage through other employment, or (iv) the end
of the Severance Period. The Executive shall promptly respond fully to any
reasonable inquiries related to eligibility for other group medical coverage and
shall promptly report to the Company if the Executive becomes eligible for such
coverage.
(v)On the date that is 60 days after the Date of Termination, the Executive
shall vest with respect to any and all stock options, restricted stock or any
stock-based awards held by the Executive as of the Date of Termination in
connection with the Retention Bonus Pool (the “Sale Based Equity Awards”). The
securities shall be immediately saleable and transferable without restriction
other than pursuant to Securities and Exchange Commission Rule 144 and the
Company’s or BPFH’s insider trading policies.
(vi)On the date that is 60 days after the Date of Termination, the Executive
shall vest with respect to a pro-rated portion of any stock option, restricted
stock or other stock-based awards held by the Executive as of the Date of
Termination other than those described in Section 5(b)(v), that are subject to
service-based vesting (calculated based on the number of days elapsed during the
full vesting period through the Date of Termination) (the “Employment Based
Equity Awards”). Any termination or forfeiture of such unvested portion of any
Employment Based Equity Award that is eligible for acceleration of vesting
pursuant to this section that otherwise would have occurred on or within 60 days
after the Date of Termination will be delayed until the 60th day after the Date
of Termination (but in no event later than the expiration date thereof) and will
only occur to the extent such portion of the Employment Based Equity Award does
not vest pursuant to this section. The securities shall be immediately saleable
and transferable without restriction other than pursuant to Securities and
Exchange Commission Rule 144 and the Company’s or BPFH’s insider trading
policies.
(vii)The “Release Condition” means that if the Company tenders a Separation
Agreement to the Executive within seven (7) days of the Date of Termination, the
Executive has signed and returned the Separation Agreement to the Company no
later than twenty-one (21) days after the Company’s tender of the Separation
Agreement and the Executive has not revoked his acceptance of the Separation
Agreement during the period available for revocation under the Separation
Agreement. If the Company fails to tender a Separation Agreement to the
Executive within seven (7) days of the Date of Termination or if the Company,
BPFH or the Bank fails to execute a Separation Agreement before the expiration
of seven (7) days after the Executive has returned a signed Separation Agreement
to the Company, the Release Condition shall be deemed to have been satisfied
notwithstanding the absence of an effective Separation Agreement. A “Separation
Agreement” means an agreement substantially in the form attached hereto as
Exhibit A, subject to any modifications that the Company reasonably determines
to be necessary for a fully effective release of legal claims due to changes in
applicable law following the Closing Date.


6.Additional Limitation.
(a)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, the following provisions shall
apply:
(i)If the Severance Payments, reduced by the sum of (A) the Excise Tax and (B)
the total of the Federal, state, and local income and employment taxes payable
by the Executive on the amount of the Severance Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, the
Executive shall be entitled to the full benefits payable under this Agreement.
(ii)If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (A) the Excise Tax and (B)
the total of the Federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the Severance Payments shall be reduced (but not below zero) to the extent
necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (A) cash payments not subject to Section 409A of the Code; (B)
cash payments subject to Section 409A of the Code; (C) equity-based payments and
acceleration; and (D) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.
(b)For the purposes of this Section 6, “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.
(c)The determination as to which of the alternative provisions of Section 6(a)
shall apply to the Executive shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which




--------------------------------------------------------------------------------




shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
For purposes of determining which of the alternative provisions of Section 6(a)
shall apply, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.


7.Section 409A.
(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code of 1986 as amended (the “Code”), the Company
determines that the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Executive’s
separation from service, or (B) the Executive’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.
(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.
(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).
(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.


8.Confidential Information, Non-Competition, Non-Solicitation and Cooperation.
(a)Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business, is treated by the Company as
confidential, and the disclosure of which could result in a competitive or other
disadvantage to the Company. Confidential Information includes, without
limitation, all investment methodologies, investment advisory contracts, fees
and fee schedules, commissions, records, data, client and customer lists,
agreements, financial information, reports, and forecasts; inventions,
improvements and other intellectual property; trade secrets; know‑how; software;
market or sales information or plans; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company. Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Company, as well as
other information to which the Executive may have access in connection with the
Executive’s employment. Confidential Information also includes the confidential
information of others with which the Company has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of the Executive’s duties
under Section 8(b).
(b)Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Company with respect to all Confidential Information. At




--------------------------------------------------------------------------------




all times, both during the Executive’s employment with the Company and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and shall not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company, or as required by applicable law, regulation or legal process. For
purposes of clarity, nothing in this Section 8(b) shall preclude Executive from
being employed by or otherwise perform services for any Person.
(c)Documents, Records, etc.; Other Company Property. All documents, records,
data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, that are furnished to the Executive by
the Company or are produced by the Executive in connection with the Executive’s
employment will be and remain the sole property of the Company. The Executive
shall return to the Company all such materials and property as and when
requested by the Company. In any event, the Executive shall return all such
materials and property immediately upon termination of the Executive’s
employment for any reason. The Executive shall not retain with the Executive any
such material or property or any copies thereof after such termination. The
Executive acknowledges and agrees that the investment performance of the
accounts managed by the Company (and each predecessor thereto) was attributable
to the efforts of the team of professionals of the Company (and each predecessor
thereto) and not to the efforts of any single individual or subset of such team
of professionals, and that therefore, the performance records of the accounts
managed by the Company (and each predecessor thereto) are and shall be the
exclusive property of the Company.
(d)Non-Competition and Non-Solicitation.
(i)Non-Competition. During the Non-Competition Period, the Executive shall not:
(A)perform Investment Management Services, or materially assist any Person other
than the Company, BPFH or any entity under its direct or indirect control
(together, the “Company-Related Parties”) in the performance of any Investment
Management Services (which shall include without limitation engaging in the
oversight, supervision and/or management of the performance of Investment
Management Services); or
(B)make any investment (including for these purposes any investment by the
Executive or members of his Immediate Family) of more than one percent (1%), at
the time such investment is made, of the outstanding shares or comparable
interests in any Person that is or includes (i) a private bank that engages in
wealth management for high net worth individuals, (ii) an investment management
firm or (iii) a financial planning firm that engages in Investment Management
Services.


For the avoidance of doubt, the Executive may perform services for an entity
that competes with a Company-Related Party if he does not engage in the
activities prohibited by clauses (A) or (B). Moreover, notwithstanding anything
herein to the contrary, Executive shall have the right to right to perform
Investment Management Services and otherwise continue servicing and investing
any accounts with respect to which Executive is named specifically as a trustee
or co-trustee and responsible for managing or directing the management of the
trust assets immediately after the Closing Date, without regard to whether such
trusts are active or funded as of the Closing Date.  For purposes of clarity and
not by way of limitation, Executive’s role as trustee is not impacted or
restricted in any way by Section 8(d)(i) or (ii) with respect to those clients
and client accounts, even if they are Clients as defined herein.
(ii)Non-Solicitation. During the Non-Solicitation Period, the Executive shall
not:
(A)solicit or encourage any Client (as hereinafter defined) or supplier to
terminate or otherwise modify adversely its business relationship with the
Company;
(B)provide Investment Management Services to:
(I)
any Person that is a Client of the Company (as defined herein, which includes
Past Clients, Present Clients and Potential Clients) for whom the Executive
provided, directly or indirectly, in whole or in part, Investment Management
Services for the Company, or whom the Executive solicited or otherwise had
contact with through or on behalf of the Company; or

(II)
any other Person that is a Client of the Company (which includes Past Clients,
Present Clients and Potential Clients);

provided, however, that this clause (B) shall not be applicable to Clients of
the Company who are also members of the Immediate Family of the Executive; or
(C)employ, attempt to employ, recruit or otherwise solicit, induce or influence
any person to leave employment with the Company (other than terminations of
employment of subordinate employees undertaken in the course of the Executive’s
employment with the Company), including without limitation for the purpose of
diverting, taking away or accepting any funds or investment accounts with
respect to which the Company is performing investment management services.
(iii)Definitions. For purposes of this Agreement:
(A)“Client” shall include all Past Clients, Present Clients and Potential
Clients of the Company or any other Company-Related Party, subject to the
following general rules: (I) with respect to




--------------------------------------------------------------------------------




each Client, the term shall also include any Persons which are known to the
Executive to be persons who are members of the Immediate Family of such Client;
(II) with respect to any Client that is a collective investment vehicle other
than an investment company registered under the Investment Company Act of 1940,
as amended, the term shall also include any investor or participant in such
Client; and (III) with respect to any so-called “managed account programs,” the
sponsor of the program in its capacity as a sponsor of managed account programs
generally, but not in any other capacity; the underlying participants in such
managed account programs (or clients who have selected the Company (or its
predecessor) under a contract with the sponsor) shall not be included as
Clients. Notwithstanding anything in the foregoing to the contrary, the Clients
shall not include those entities whose primary relationship with a
Company-Related Party is that of a vendor, such as Fidelity, Charles Schwab or
TD Ameritrade.
(B)“Immediate Family” shall mean, with respect to any person, such person’s
spouse, parents, grandparents, children, grandchildren and siblings.
(C)“Investment Management Services” shall mean any services provided for
remuneration which involve (I) the management of an investment account or fund
(or portions thereof or a group of investment accounts or funds), (II) the
giving of advice with respect to the investment and/or reinvestment of assets or
funds (or any group of assets or funds), or (III) acting as an “investment
adviser” as defined under the Investment Advisers Act of 1940.
(D)“Non-Competition Period” shall mean the period from the Closing Date until
the latest of (I) the end of the Non-Solicitation Period, (II) the date three
(3) years after the date of the final Earn-out Payment, as defined in the APA;
or (III) the date three (3) years after the date of completion of vesting of
shares granted to the Executive under the Retention Bonus Pool, as defined in
the APA.
(E)“Non-Solicitation Period” shall mean the period from the Closing Date to the
date two (2) years after the date of termination of the Executive’s employment
with the Company, regardless of whether such termination is voluntary and
regardless of the reason of such termination.
(F)“Past Client” shall mean at any particular time, any Person who at any point
within one year prior to such time (I) had been an advisee or investment
advisory customer of, or recipient of Investment Management Services from, the
Company (or any predecessor thereto) or (II) had been an intermediary between
the Company and any such Person, but at such time is not an advisee or
investment advisory customer or client of, or recipient of Investment Management
Services from, the Company or an intermediary between the Company and any such
Person described in clause (I), including, but not limited to, sponsors of
so-called “managed account programs.”
(G)“Person” shall mean any individual, partnership (limited or general),
corporation, limited liability company, limited liability partnership,
association, trust, joint venture, unincorporated organization or any similar
entity.
(H)“Potential Client” shall mean, at any particular time, any Person included on
the most recently-compiled list of potential clients as maintained by the
Company from time to time up to the termination of the Executive’s employment
with the Company, and which has been directly and personally contacted by the
Company for business.
(I)“Present Client” shall mean, at any particular time, any Person who is at
such time (I) an advisee or investment advisory customer of, or recipient of
Investment Management Services from, the Company or (II) an intermediary between
the Company and any such Person described in clause (I), including, but not
limited to, sponsors of so-called “managed-account programs.”


The Executive understands that the restrictions set forth in this Section 8(d)
are intended to protect the Company’s interest in its Confidential Information
and established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this purpose.
The Executive and the Company agree that the periods of time applicable to the
covenants of this Section 8 are reasonable, in view of the consideration to be
received, directly or indirectly, by the Executive under the APA and the nature
of the business in which the Company is engaged, the Executive’s knowledge of
the business of the Company-Related Parties and the Executive’s relationships
with the Clients of any of the Company-Related Parties. However, if such period
should be adjudged unreasonable in any judicial proceeding, then the period of
time shall be reduced by such number of months as is deemed unreasonable, so
that this covenant may be enforced during such maximum period of time as is
adjudged to be reasonable.
For purposes of clarity, nothing in this Section 8(d) shall preclude the
Executive from being employed by any Person and the restrictions that are
described in Section 8(d)(i) and Section 8(d)(ii) apply only to activities
engaged in by the Executive.
(e)Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party that restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the




--------------------------------------------------------------------------------




Executive’s execution of this Agreement, the Executive’s employment with the
Company and the performance of the Executive’s proposed duties for the Company
will not violate any obligations the Executive may have to any such previous
employer or other party. In the Executive’s work for the Company, the Executive
shall not disclose or make use of any information in violation of any agreements
with or rights of any such previous employer or other party, and the Executive
shall not bring to the premises of the Company any copies or other tangible
embodiments of non-public information belonging to or obtained from any such
previous employment or other party.
(f)Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall reasonably cooperate with the Company, BPFH or
the Bank in the defense or prosecution of any claims or actions now in existence
or that may be brought in the future against or on behalf of the Company, BPFH
or the Bank that relate to events or occurrences that transpired while the
Executive was employed by the Company. The Executive’s reasonable cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company, BPFH or the Bank at mutually
convenient times. During the Executive’s employment, the Executive also shall
reasonably cooperate with the Company, BPFH or the Bank in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out‑of‑pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 8(f). In addition, for any period in which the Executive is not employed
and is not receiving the Severance Pay, the Company shall pay the Executive for
his services pursuant to this Section at the rate of $300 per hour; provided
that the Company shall not pay the Executive for any time spent testifying or
for any related waiting time.
(g)Intellectual Property. While employed by the Company and when the Executive
ceases to be employed by the Company for any reason, the Executive promptly and
fully shall disclose in writing to the Company and hold in trust for the sole
right and benefit of the Company, all ideas, plans, designs, methods, scripts,
concepts, recordings, techniques, discoveries, inventions, developments,
improvements, trade secrets, advertising and promotional materials, computer
systems, programs, software, source codes, and object codes, specifications, and
other proprietary data, records, knowledge, and information that the Executive
solely or jointly knows, creates, conceives, develops, or reduces to practice
while employed by the Company, if and to the extent they are related to the
business of the Company (collectively, “Intellectual Property”), whether or not
patentable or capable of copyright or trademark registration, and whether or not
created, conceived, developed, or reduced to practice during normal working
hours, at the request of the Company, or before or after the execution date of
this Agreement. By executing this Agreement, the Executive assigns and transfers
unconditionally all of the Executive’s right, title, and interest in and to all
Intellectual Property to the Company. While employed by the Company and at all
times thereafter, the Executive shall do all things, and execute all documents,
including applications for patents, copyrights, and trademarks, and for
renewals, extensions, and divisions thereof, that the Company may request to
create, enforce, or evidence the Company’s rights to any Intellectual Property.
If the Company is unable for any reason whatsoever to obtain the Executive’s
signature or assistance, the Executive irrevocably appoints the Company, and
each of its officers, as the Executive’s agent and attorney-in-fact, with full
power of substitution, to sign, execute, and file in the name and behalf of
Employee any document required to prosecute or apply for any foreign or United
States patent, copyright, trademark, or other proprietary protection, including
renewals, extensions, and divisions, and to do all other lawful acts to further
the issuance or prosecution of a patent, copyright, trademark, or other
proprietary protection, all with the same legal force and effect as if done or
executed by the Executive.
(h)Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company that might result from any breach by the Executive
of the promises set forth in this Section 8, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, subject to
Section 9 of this Agreement, the Executive agrees that if the Executive
breaches, or proposes to breach, any portion of this Agreement, the Company
shall be entitled, in addition to all other remedies that it may have, to an
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Company.
(i)Other Remedies. The Executive further acknowledges that if the Executive
breaches any obligations under this Agreement, the Company may exercise the
right of set-off against any amounts due to the Executive by the Company under
this Agreement or otherwise. In addition, should the Executive engage in any
activities prohibited by this Agreement, the Executive shall pay over to the
Company all compensation received in connection with such activities. Such
payment shall not impair any other rights or remedies of the Company or affect
the obligations or liabilities of the Executive under this Agreement or
applicable law.


9.Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Palm Beach Garden, Florida, in accordance with the Employment
Arbitration Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the




--------------------------------------------------------------------------------




selection of arbitrators. In the event that any person or entity other than the
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
Section 9 shall be specifically enforceable. Notwithstanding the foregoing, this
Section 9 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 9.


10.Indemnification
(a)During the period of the Executive’s employment and thereafter, the Company
agrees to indemnify and hold harmless Executive from and against any and all
actions, suits, proceedings (whether civil, criminal, investigative or
administrative), claims, damages, losses and liabilities, including legal fees
and expenses, judgments, fines, penalties, or amounts paid in settlement,
reasonably incurred or suffered by the Executive, arising out of or relating to,
or resulting from any acts or omissions connected to, the Executive’s
performance of his duties hereunder or employment with the Company to the
fullest extent permitted by Delaware law. Without limiting the generality of the
foregoing or the Executive’s rights under Section 5(b)(i) above, in the event it
shall be necessary for Executive to bring legal action to enforce any of his
rights under Section 3 (entitled “Compensation and Related Matters”), Section 5
(entitled “Compensation Upon Termination”) or this Section 10 (entitled
“Indemnification”) of this Agreement concerning an alleged or actual breach of
the Company’s obligations thereunder, if he is successful in such action, the
Company shall, at Executive option, either pay or reimburse him for his legal
fees and other expenses incurred in connection therewith. For the avoidance of
doubt, the Executive shall not be entitled to an Advance (as defined below) of
legal fees and related expenses with respect to any such claim.
(b)The right to indemnification conferred by this Agreement shall include the
right to be paid by the Company the expenses (including reasonable attorney’s
fees) incurred in defending any such proceeding in advance of its final
disposition (hereinafter an “Advance”); provided that an Advance shall be made
only upon delivery to the Company of an agreement, by or on behalf of the
Executive, to repay all amounts so advanced if it shall ultimately be determined
by final judicial decision from which there is no further right to appeal that
Executive is not entitled to be indemnified for such expenses under this
Agreement or otherwise. The right to indemnification and to the Advance shall be
contract rights and such rights shall continue after the termination of this
Agreement and shall inure to the benefit of his heirs, executors and
administrators.
(c)The Company shall pay claims for indemnification within sixty (60) days after
a written claim has been received by the Company and claims for an Advance
within sixty (60) days. If the Company wrongfully withholds payment of a claim
for indemnification or an Advance and the Executive elects to bring an action to
collect such amount (an “Action”) and the Executive prevails in whole or in part
in the Action, the Executive shall be entitled to also be paid the expenses of
prosecuting or defending the Action. In any Action brought by the Executive to
enforce a right to indemnification hereunder (but not in action brought by the
Executive to enforce a right to an Advance) it shall be a defense that (i) the
Executive acted in bad faith for a purpose which he did not reasonably believe
to be in the best interest of the Company or the Company’s businesses or (ii)
the Executive was not entitled to be indemnified pursuant to the terms of this
Section 10.
(d)The termination of any proceeding by judgment, settlement, conviction or upon
a plea of nolo contendere, or its equivalent, shall not in itself create a
presumption that the Executive acted in bad faith for a purpose he did not
reasonably believe to be in the best interest of the Company or the Company’s
businesses or that the Executive was not entitled to be indemnified or to an
Advance pursuant to the terms of this Agreement. To the extent that the
Executive has been successful on the merits or otherwise in a defense of any
proceeding, or in the defense of any claim, issue or matter therein, he shall be
indemnified against all expenses (including attorneys’ fees and costs) actually
and reasonably incurred in connection therewith.
(e)The Company shall at all times during the Executive’s employment with the
Company, and for no less than six (6) years after the Executive’s employment
with the Company ends, maintain in effect directors’ and officers’ liability
insurance covering the Executive, among others, for acts or omissions occurring
at any time that the Executive is or was an officer or director of the Company
on terms with respect to such coverage and amounts sufficient to indemnify the
Executive as described above and no less favorable in any material respect than
is provided to the other directors and officers covered thereby.


11.Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 9 of this Agreement, the parties hereby
agree that the state and federal courts of the State of Florida shall have
exclusive jurisdiction of such dispute. Accordingly, with respect to any such
court action, the Executive submits to the personal jurisdiction of such courts.


12.Integration. This Agreement, any other noncompetition, non-solicitation,
confidentiality, assignment of inventions, or other restrictive covenant
agreement the Executive has with or obligations the Executive has to the Company
and any plans and agreements governing the Executive’s equity rights in the
Company, if any, constitute the entire agreement




--------------------------------------------------------------------------------




between the parties with respect to the subject matter hereof and supersede all
prior agreements between the parties concerning such subject matter, provided
that this Section 12 shall not preclude the Executive from participating in any
retention bonus and/or other bonus arrangements for which the Executive is an
eligible participant.


13.Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.


14.Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after the Executive’s termination of employment but prior to
the completion by the Company of all payments due the Executive under this
Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to the Executive’s death
(or to the Executive’s estate, if the Executive fails to make such designation).


15.Assignment, Successors, Assigns and Guarantee. The Executive may not assign
this Agreement or all or any part of the Executive’s rights or obligations
hereunder to any third party. The Company may assign this Agreement and/or its
rights hereunder (including, without limitation, its rights provided under
Section 8) without further consent of the Executive to any affiliate of BPFH.
The Company may also assign this Agreement and/or its rights hereunder without
further consent of the Executive in the event that BPFH or any affiliate shall
effect a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer in any manner (including,
but not limited to, by merger, acquisition, asset sale and/or public offering)
all or substantially all of the properties, assets, stock or equity interests of
BPFH or any affiliate to any other person, corporation, partnership,
organization or other entity. The Executive hereby consents to any such
assignment and further acknowledges and agrees that no further consent by the
Employee is necessary to make any such assignment. The Executive further
acknowledges that the Executive’s obligations and covenants under this Agreement
and the rights of the Company are for the benefit of, and protect the business
interests of the Company and its respective successors and assigns. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, their respective successors, executors, administrators, heirs and
permitted assigns. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement. The Bank guarantees
the obligations of the Company to the Executive under this Agreement and shall
make any payments to Executive due hereunder that are not made by the Company.


16.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


17.Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.


18.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


19.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company, with a
copy to Michael A. Gillen, Duane Morris LLP, 30 South 17th Street, Philadelphia,
PA, 19103-4196, and in the case of the Company, at its main offices, attention
of the Board, with a copy to the Bank, at its main offices, attention of the
Bank’s Chief Executive Officer.


20.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.






--------------------------------------------------------------------------------




21.Governing Law. This is a Florida contract and shall be construed under and be
governed in all respects by the laws of Florida without giving effect to the
conflict of laws principles of Florida, except that Section 10 shall be governed
by the laws of Delaware, without giving effect to the conflict of laws
principles of Delaware law.


22.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


BOSTON PRIVATE WEALTH LLC


By: /s/ Mark D. Thompson                    June 10, 2015            
Mark D. Thompson                        Date
Chief Executive Officer
    
BOSTON PRIVATE BANK & TRUST COMPANY




By: /s/ George G. Schwartz                    June 10, 2015            
George G. Schwartz                        Date
President                            






/s/ Peter J. Raimondi                        June 10, 2015            
Peter J. Raimondi                            Date








--------------------------------------------------------------------------------




EXHIBIT A
SEPARATION AGREEMENT
This is the Separation Agreement (the “Agreement”) as defined in
Section 5(b)(vii) of the Amended and Restated Employment Agreement by and among
Boston Private Wealth LLC (the “Company”), Boston Private Bank & Trust Company
(the “Bank”) and Peter J. Raimondi (the “Executive”), dated as of June 8, 2015
(the “Employment Agreement”). The Executive’s execution and non-revocation of
this Agreement is a condition of certain payments to the Executive and other
terms pursuant to Section 5(b) of the Employment Agreement; provided that the
Company, Boston Private Financial Holdings, Inc. (“BPFH”) and the Bank also
execute this Agreement.
1.Release of Claims. The Executive voluntarily releases and forever discharges
the Company, its affiliated and related entities (including without limitation
BPFH and the Bank), their predecessors, successors and assigns, their employee
benefit plans and fiduciaries of such plans, and the current and former
officers, directors, members, shareholders, employees, attorneys, accountants
and agents of any and all of the foregoing in their official and personal
capacities (collectively referred to as the “Releasees”) generally from all
claims, demands, debts, damages and liabilities of every name and nature, known
or unknown (“Claims”) that, as of the date when the Executive signs this
Agreement, the Executive has, ever had, claims to have or ever claimed to have
had against any or all of the Releasees. This includes, without limitation, the
release of all Claims:
•
relating to the Executive’s employment by the LLC and the termination of such
employment;

•
of wrongful discharge;

•
of breach of contract;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of any
form of discrimination or retaliation that is prohibited by the Florida Civil
Rights Act);

•
under any other federal, state or city statute or regulation;

•
of defamation or other torts;

•
of violation of public policy;

•
for wages, bonuses, incentive compensation, paid time off or any other
compensation or benefits; and

•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;



provided, however, that this release shall not affect the Executive’s rights
(i) under any Section 401(k) plan, (ii) under the Asset Purchase Agreement
(“APA”) by and among the Bank, the Company and Banyan Partners, LLC dated as of
July 15, 2014, (iii) to indemnification, advancement and/or directors and
officers insurance coverage, (iv) under any equity awards pursuant to the
Employment Agreement, or (v) under the Employment Agreement.
The Executive agrees that he shall not seek or accept damages of any nature,
other equitable or legal remedies for his own benefit, attorney’s fees, or costs
from any of the Releasees with respect to any Claim released by this Agreement.
He further represents that he has not assigned to any third party and he has not
filed with any agency or court any Claim released by this Agreement.
2.The Company’s Release of Claims. The Company, BPFH and the Bank, on behalf of
themselves, and their affiliates, voluntarily release and forever discharge the
Executive generally from all Claims that, as of the date when they sign this
Agreement, they (all and singularly) have, ever had, claim to have or ever
claimed to have had against the Executive, including, without limitation, all
Claims relating to the Executive’s employment by and termination of employment
with the Company; provided that they do not release the Executive from any civil
Claim that is based on conduct that also satisfies the elements of a criminal
offense (“Excepted Claim”). If any Releasee hereafter initiates any form of
litigation against the Executive based on any Claim (other than an Excepted
Claim) that arose before the Company signed this Agreement, the Executive’s
release of that Releasee pursuant to the preceding section shall be of no
further force or effect; provided that this shall not affect the Executive’s
release of other Releasees.


3.Ongoing Obligations. The parties acknowledge that their post-employment
obligations to each other under the Employment Agreement shall continue in
effect, including without limitation the Executive’s obligations under Section 8
and the Company’s obligations under Section 10 of the Employment Agreement.


4.Non-Disparagement. The Executive agrees not to make any disparaging statements
concerning (i) the Company or any of its affiliates, including without
limitation BPFH and the Bank, (ii) the services provided by any of the foregoing
or (iii) any current or former officers, directors or employees of any of the
foregoing. The Company, BPFH and the




--------------------------------------------------------------------------------




Bank shall direct all members of their respective Boards of Directors and all of
their respective employees holding positions at or above the level of Senior
Vice President (“SVP”) not to make any disparaging statements concerning the
Executive. The scope of persons to receive such directions may be reduced at the
option of the Executive if the Executive so requests in writing before such
directions are issued. These non-disparagement obligations shall not apply to
any person’s statements as a witness in a legal proceeding or as otherwise
required by law.


5.No Assignment. The Executive represents that he has not assigned to any other
person or entity any Claims against any Releasee.


6.Right to Consider and Revoke Agreement. The Executive acknowledges that he has
been given the opportunity to consider this Agreement for a period ending
twenty-one (21) days after the date when it was proposed to him. In the event
that the Executive executed this Agreement within less than twenty-one (21) days
after such date, he acknowledges that such decision was entirely voluntary and
that he had the opportunity to consider this Agreement until the end of the
twenty-one (21) day period. To accept this Agreement, the Executive shall
deliver a signed Agreement to the Company within such twenty-one (21) day
period. The Company may specify a designated recipient for the Agreement by
written notice to the Employee. For a period of seven (7) days from the date
when the Executive executes this Agreement (the “Revocation Period”), the
Executive shall retain the right to revoke this Agreement by written notice that
is received by the Company (or other recipient designated by written notice) on
or before the last day of the Revocation Period. This Agreement shall take
effect only if it is executed within the twenty-one (21) day period as set forth
above and if it is not revoked pursuant to the preceding sentence. If those
conditions are satisfied, this Agreement shall become effective and enforceable
on the date immediately following the last day of the Revocation Period (the
“Effective Date”).


7.Other Terms.
a.Legal Representation; Review of Release. The Executive acknowledges that he
has been advised to discuss all aspects of this Agreement with his attorney,
that he has carefully read and fully understands all of the provisions of this
Agreement and that he is voluntarily entering into this Agreement.
b.Binding Nature of Release. This Agreement shall be binding upon the parties
and their heirs, administrators, representatives, and successors.
c.Amendment. This Agreement may be amended only upon a written agreement
executed by both parties.
d.Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Agreement is illegal, invalid or unenforceable, the
remaining provisions and terms of this Agreement shall not be affected thereby
and the illegal, invalid or unenforceable term or provision shall be severed
from the remainder of this Agreement. In the event of such severance, the
remaining covenants shall be binding and enforceable.
e.Governing Law and Interpretation. This Agreement shall be deemed to be made
and entered into in the State of Florida, and shall in all respects be
interpreted, enforced and governed under the laws of the State of Florida,
without giving effect to the conflict of laws provisions of Florida law. The
language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against the
Company or the Executive.


[The remainder of this page is intentionally blank]




--------------------------------------------------------------------------------






f.Entire Agreement; Absence of Reliance. Each party acknowledges that he or it
is not relying on any promises or representations by the other party or his or
its agents, representatives or attorneys regarding any subject matter addressed
in this Agreement.


So agreed.




______________________________________        _____________________________
Peter J. Raimondi                            Date




BOSTON PRIVATE WEALTH LLC




By:___________________________________        _____________________________
Name:                            Date
Title:




BOSTON PRIVATE FINANCIAL HOLDINGS, INC.




By:___________________________________        _____________________________
Name:                            Date
Title:




                            
BOSTON PRIVATE BANK & TRUST COMPANY




By:___________________________________        _____________________________            
Name:                            Date
Title:                            










